Citation Nr: 1706330	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  14-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for carcinoma in situ of the vocal cords/glottis (larynx), claimed as throat cancer due to exposure to ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Navy from January 1955 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi in which the Veteran's claim of entitlement to service connection for throat cancer based on exposure to ionizing radiation was denied.  The RO in Nashville, Tennessee otherwise has jurisdiction of the claims file.

There was additional evidence added to the record after the issuance of the January 2014 Statement of the Case and prior to certification of the issue on appeal to the Board.  The Board, however, finds that this additional evidence was not relevant (i.e., it was duplicative and cumulative) such that the issuance of a Supplemental Statement of the Case as set forth in 38 C.F.R. § 19.37(a) was not required.  In addition, in relation to finding that a case must be sent back to the Agency of Original Jurisdiction (AOJ) for initial consideration of new evidence, the Board recognizes that the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165, amended 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  The Substantive Appeal in the present case was filed in February 2014, and there was no request for review; therefore solicitation of a waiver was not necessary. 

In December 2016, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran completed radiation therapy for carcinoma in situ of the vocal cords/glottis (larynx) in September 2006.

2.  The Veteran's epiglottis and vocal cords appeared normal on fiberoptic examination conducted in January 2007.

3.  In September 2007, there was no evidence of any lesions on the Veteran's vocal cords and the mucosa and surrounding area were pink and healthy-appearing; the clinical assessment was that the Veteran had no evidence of disease.

4.  In June 2011, physical examination of the Veteran's larynx revealed that the base of the tongue (BOT) was without lesion; the epiglottis was normal; the mucosa was normal; and vocal cord mobility was normal.

5.  The Veteran submitted a claim for service connection for throat cancer in November 2011.


CONCLUSION OF LAW

The criteria for service connection for carcinoma in situ of the vocal cords/glottis (larynx) are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for carcinoma in situ of the vocal cords/glottis (larynx).  The Veteran submitted his claim in November 2011, and stated that the claimed condition was related to exposure to ionizing radiation that occurred while he was on active duty.  He has provided written statements and hearing testimony to that effect.

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided notice regarding his claim for service connection for carcinoma in situ of the vocal cords/glottis (larynx) in correspondence dated in December 2011 (prior to the July 2012 rating decision).  His service connection claim was subsequently readjudicated, most recently in a January 2014 Statement of the Case (SOC).  Mayfield, 444 F.3d at 1333.

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any error in VA notice, and the Board has found no prejudicial or harmful error in VA notice.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's service medical treatment records and his private treatment records have been associated with the evidence of record.  The Veteran provided testimony at a Board videoconference hearing conducted in December 2016.  

The Board notes that the Veteran was not afforded a VA medical examination.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element can be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA is not obligated to provide the appellant with a medical examination or opinion related to his carcinoma in situ of the vocal cords/glottis (larynx) claim as the appellant's service medical records are silent for any complaints of, treatment for, or diagnosis of, any larynx disorder.  In addition, the appellant has not provided any statements with respect to continuity of symptoms since service.  Furthermore, there is no medical evidence of record showing continuity of symptomatology with respect to the claimed condition.  In fact, the medical evidence of record indicates that the claimed carcinoma in situ of the vocal cords/glottis (larynx) was not present in 2007, or in 2011.  Thus, the criteria set forth in McLendon for VA examination or medical opinion have not been met, and VA is not required to provide the appellant with a medical examination or opinion in relation to the carcinoma in situ of the vocal cords/glottis (larynx) claim.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in active service; and (3) a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-7 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), overruled on other grounds, Walker v. Shinseki.

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" such as cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  Radiation-risk activity also includes certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309 (d)(3)(ii).  The Veteran has not contended that he met any of these particular criteria.

Pursuant to 38 C.F.R. § 3.311(b)(2), "radiogenic diseases" include a list of specific cancers as well as "any other cancer".  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of his active service; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has provided competent reports of a diagnosis of carcinoma in situ of the vocal cords/glottis (larynx) in 2006, the medical evidence of record also reveals that carcinoma in situ of the vocal cords/glottis (larynx) was not shown after radiation therapy was completed in September 2006.  

The Veteran's epiglottis and vocal cords appeared normal on fiberoptic examination conducted by a private physician in January 2007.  In September 2007, there was no evidence of any lesions on the Veteran's vocal cords and the mucosa and surrounding area were pink and healthy-appearing.  The clinical assessment of the private examining physician was that the Veteran had no evidence of disease.  Physical examination conducted by a private physician, in June 2011, showed that the Veteran had a normal epiglottis, normal vocal cords and normal mucosa.  As such, the associated report could not serve to show a current disability.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (current disability requirement requires evidence of the claimed disability at the time of claim as opposed to some time in the remote past); cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (the current disability requirement could be satisfied by evidence near the time of a claim for service connection).  Therefore the Veteran does not have a current disability associated with his carcinoma in situ of the vocal cords/glottis (larynx) that was diagnosed and treated in 2006.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the evidence is against the grant of service connection for carcinoma in situ of the vocal cords/glottis (larynx).  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for carcinoma in situ of the vocal cords/glottis (larynx) is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


